Part III   DETAILED ACTION  
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the RCE filed on 10/13/22. Claims 17-35 are pending in this application. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

2. Claim(s) 17-35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Versteyhe et al.  (2016/0031688), hereafter referred as Versteyhe, and further in view of Dobler et al. (EP3296247A1), hereafter referred as Dobler.

  With regard to claim 17, Versteyhe teaches a method for detecting a locking device (see figs. 1-6) on a movable object (e.g. cargo container 10), the locking device at least one of (1) locking a plurality of movable objects to one another (reads on p[0003], multiple containers are locked on top of another) and (ii) locking on an object carrier (e.g. carrier being a crane see p[0002]), and the locking device being arranged in a locking region of the movable object  (see figs. 1-6), the method comprising: moving the movable object via a loading device (e.g. a crane is used to move the containers p[0003]), the locking region being sensed in a sensing region of at least one camera (reads on figs. 3 and 4, which describe how the camera is used to detect the locking mechanism); evaluating, by an image processing unit (34) , a signal of a camera to detect locking devices in a locking region of the movable object (reads on p[0025 and 0029,reads on the signal received to detect the locked or unlocked container); 
outputting, by the image processing unit, an error message (or incorrect lock)  if presence the locking device is identified (reads on the ability of the operator to view a display or  camera(s) indicating that one or any of the locking mechanism are unlocked, see p[0039 and0043]); and evaluating, by the image processing unit, the signal of the camera to check correct positioning of the movable object (reads on the position(s) depicted in figs. 2a and 2b, the camera can detect the locking or unlocking (see figs. 4-6) . Wersteyhe does not explicitly teach identifying a locking device based on a failure to remove the locking device from the movable object. However, Dobler (in the same field of endeavor “detecton of locking devices”) teaches  that it is well known in the art at the effective time of the invention to identify a locking device based on a failure to remove the locking device from the movable object (see abstract and fig. 1 of Dobler). Therefore, it would have been obvious to one of ordinary skill in the art at the effective time of the invention to provide the method to clock a container of Wersteyhe with the identification of an unlock device as taught by Dobler, in order to improve the features of lock a container as taught by Wersteyhe, by considering failures to the locking mechanism.

   With regard to claim 18, Versteyhe further teaches wherein the image processing unit evaluates the signal of the camera via a blob analysis (inherently reads on p[0006, 0023 and 0029, different frames are analyzed to determined if the mechanism is locked).

  With regard to claim 19, Versteyhe further teaches wherein the image processing unit evaluates the signal of the camera via a difference image evaluation.

   With regard to claim 20, Versteyhe further teaches wherein a controller interrupts at least one of (1) a loading process and (ii) unloading process if the locking device is identified (reads on p[0023], different frames are used to detect hole location).

   With regard to claim 21, Versteyhe further teaches wherein the image processing unit only evaluates a signal from the at least one camera if the movable object is disposed in at least one sensing region (reads on figs. 3-5, the regions 12 are detected to evaluate the signal being locked or unlocked).

   With regard to claim 22, Versteyhe further teaches providing classification data of the current movable object to the image processing unit (reads on figs. 3-5 and p[0029]).

   With regard to claim 23, Versteyhe further teaches wherein detected locking devices are automatically removed from the movable object (reads on p[0033]).

   With regard to claim 24, Versteyhe further teaches wherein the removal of detected locking devices from movable objects is documented in a central logistics system (reads on ability of the controller 36 to document the logistics of the container(s) manipulation).

  With regard to claim 25, Versteyhe further teaches wherein the image processing unit determines an identification code of the movable object (inherently reads on the containers that can be labelled or identify).
    With regard to claim 26,, the limitations of claim 26 are covered by the limitations of claim 17 above; and Versteyhe further teaches a signal interface for connection to a camera (reads on p[0013,0029 and 0040]); and communication interface with the controller (reads on figs. 4-6, the camera 24, communicates with controller 34).

    With regard to claims 27 and 33-35, the limitations of claims 27 and 33-35 are covered by the limitations of claims 17-25 above.

   With regard to claim 28, Versteyhe further teaches wherein the at least one camera is oriented such that solar radiation is avoided during operation by virtue of said orientation (inherently reads on the position of the camera being used, clearly if the camera is facing the sun, the image is obstructed).

   With regard to claim 29, Versteyhe further teaches wherein the at least one camera is oriented downwards at an inclination angle (inherently reads on the angle of the camera being used, clearly the camera’s angle can affect the quality of the image).  

   With regard to claim 30, Versteyhe further teaches wherein the at least one camera is oriented downwards at an inclination angle is oriented downwards at an inclination angle of 20 to 30 degrees downwards (inherently reads on the  orientation and position of the camera being used, clearly if the position of the camera can be adjusted to control the quality of the image). 

    With regard to claims 31-32, the limitations of claims 31-32 are covered by the limitations of claims 28-30 above.

    
                                                           Conclusion   
3.   Applicant's arguments filed 05/13/22 have been fully considered but they are not persuasive.  
    With regard to Applicant’s argument that Versteyhe has nothing to do with determining/identifying the presence of locking device on a movable object. Examiner disagrees with Applicant’s conclusion. Examiner asserts that Versteyhe teaches  determining/identifying the presence of locking device on a movable object (see p[00309 and 0043], clearly the lock is determined to be in the incorrect position on the container).  With regard to Applicant’s argument in view of the added features, argument is mood in view of newly applied prior art describing the added feature(s)


4.    Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 

272-7434. The examiner can normally be reached Monday-Thursday from 7:30 AM-

6:00 PM.The fax phone number for this group is (571) 273-8300.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Benny Tieu  can be reached on (571) 272-7490. The fax phone 

number for the organization where this application or proceeding is assigned is 571-

273-8300.
   Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   Any inquiry of a general nature or relating to the status of this application should be 

directed to the Group receptionist whose telephone number is (571) 272-2600. 





/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

November 14,  2022